      Case 4:20-cv-02390 Document 1 Filed on 07/08/20 in TXSD Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROBERT VANDERPLOEG,                           )
                                              )
                              Plaintiff,      )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       Case No.
AB TO INVESTMENT, LLC,                        )
                                              )
                              Defendant.      )

                                            COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and files this, his Complaint against Defendant, AB TO INVESTMENT, LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in



                                                  1
      Case 4:20-cv-02390 Document 1 Filed on 07/08/20 in TXSD Page 2 of 12



performing one or more major life activities, including but not limited to: walking and standing.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.       Defendant, AB TO INVESTMENT, LLC (hereinafter “AB TO INVESTMENT,

LLC”), is a limited liability company that transacts business in the State of Texas and within this

judicial district.

        8.       Defendant, AB TO INVESTMENT, LLC, may be properly served with process

for service via its registered agent, to wit: Kenneth To, Registered Agent, 10128 Hammerly

Blvd., Houston, TX 77080.

                                    FACTUAL ALLEGATIONS

        9.       On or about May 12, 2020, Plaintiff was a customer at “USA Dollar” a business

located at 918 W. Southmore Avenue, Pasadena, TX 77502, referenced herein as “USA Dollar”.

Attached is a photograph documenting Plaintiff’s visit to the Property. See Exhibit 1.

        10.      Plaintiff lives 13 miles of the Property.

        11.      Defendant, AB TO INVESTMENT, LLC, is the owner or co-owner of the real

property and improvements that USA Dollar is situated upon and that is the subject of this



                                                   2
      Case 4:20-cv-02390 Document 1 Filed on 07/08/20 in TXSD Page 3 of 12



action, referenced herein as the “Property.”

       12.     Plaintiff’s access to the business(es) located 918 W. Southmore Avenue,

Pasadena, TX 77502, Harris County Property Appraiser’s account numbers 0741750020026

(“the Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, AB TO INVESTMENT, LLC, is compelled to remove the physical barriers to access

and correct the ADA violations that exist at the Property, including those set forth in this

Complaint.

       13.     Defendant AB TO INVESTMENT, LLC, as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant AB TO INVESTMENT, LLC and the tenant

allocating responsibilities for ADA compliance within the unit the tenant operates, that lease is

only between the property owner and the tenant and does not abrogate the Defendant’s

independent requirement to comply with the ADA for the entire Property it owns, including the

interior portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend



                                                 3
      Case 4:20-cv-02390 Document 1 Filed on 07/08/20 in TXSD Page 4 of 12



to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          18.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,
                  overprotective rules and policies, failure to make modifications to existing
                  facilities and practices, exclusionary qualification standards and criteria,
                  segregation, and relegation to lesser service, programs, activities, benefits,
                  jobs, or other opportunities; and

          (v)     the continuing existence of unfair and unnecessary discrimination and


                                                    4
      Case 4:20-cv-02390 Document 1 Filed on 07/08/20 in TXSD Page 5 of 12



               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of



                                                5
      Case 4:20-cv-02390 Document 1 Filed on 07/08/20 in TXSD Page 6 of 12



$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       28.     Defendant, AB TO INVESTMENT, LLC, has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       29.     Defendant, AB TO INVESTMENT, LLC, will continue to discriminate against



                                                 6
      Case 4:20-cv-02390 Document 1 Filed on 07/08/20 in TXSD Page 7 of 12



Plaintiff and others with disabilities unless and until Defendant, AB TO INVESTMENT, LLC, is

compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     Near the laundromat, there is at least one accessible parking space that does not

                have a properly marked access aisle in violation of Section 502.3.3 of the 2010

                ADAAG standards in that the length of the marked access aisle does not match

                the length of the accessible parking space it serves.. This violation would make it

                dangerous and difficult for Plaintiff to access the accessible entrances of the

                Property.

        (ii)    Near the laundromat, the access aisle and the accessible parking space are not

                level in violation of Section 502.4 of the 2010 ADAAG standards. This violation

                would make it dangerous and difficult for Plaintiff to exit and enter their vehicle

                while parked at the Property.

        (iii)   Near the laundromat, the accessible curb ramp is improperly protruding into the

                access aisle of the accessible parking space in violation of Section 406.5 of the




                                                 7
Case 4:20-cv-02390 Document 1 Filed on 07/08/20 in TXSD Page 8 of 12



          2010 ADAAG Standards. This violation would make it difficult and dangerous

          for Plaintiff to exit/enter their vehicle.

 (iv)     Near the laundromat, there is an excessive vertical rise at the base of the

          accessible ramp in violation of Sections 303.2 and 405.4 of the 2010 ADAAG

          standards. This violation would make it dangerous and difficult for Plaintiff to

          access public features of the Property.

 (v)      Near the laundromat, the accessible parking space is missing a proper

          identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

          This violation would make it difficult for Plaintiff to locate an accessible parking

          space.

 (vi)     The second accessible parking space near the laundromat has an access aisle with

          a vertical rise exceeding ¼ inch in height and is in violation of Sections 303.2 and

          502.4 of the 2010 ADAAG standards. This violation would make it dangerous

          and difficult for Plaintiff to exit and enter their vehicle while parked at the

          Property.

 (vii)    The second accessible parking space near the laundromat is missing a proper

          identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

          This violation would make it difficult for Plaintiff to locate an accessible parking

          space.

 (viii)   Near USA Dollar, there are two accessible parking spaces that are missing proper

          identification signs in violation of Section 502.6 of the 2010 ADAAG standards.

          This violation would make it difficult for Plaintiff to locate an accessible parking

          space.



                                              8
Case 4:20-cv-02390 Document 1 Filed on 07/08/20 in TXSD Page 9 of 12



 (ix)     Near USA Dollar, there is at least one accessible parking space that is missing a

          marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

          standards. This violation would make it dangerous and difficult for Plaintiff to

          access the accessible entrances of the Property.

 (x)      Near USA Dollar, there is at least one access aisle that has vertical rises in excess

          of ¼ inch in height and is in violation of Sections 303.2 and 502.4 of the 2010

          ADAAG standards. This violation would make it dangerous and difficult for

          Plaintiff to exit and enter their vehicle while parked at the Property.

 (xi)     There is an excessive vertical rise exceeding ¼ inch at the base of the accessible

          ramp leading from the accessible parking space in front of USA Dollar in

          violation of Sections 303.2 and 405.4 of the 2010 ADAAG standards. This

          violation would make it dangerous and difficult for Plaintiff to access public

          features of the Property.

 (xii)    The Property lacks an accessible route from the public sidewalk leading to the

          accessible entrances of the Property in violation of section 206.2.1 of the 2010

          ADAAG standards. This violation would make it difficult for Plaintiff to access

          the public accommodation utilizing public transportation.

 (xiii)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

 USA DOLLAR RESTROOMS

 (i)      The restrooms lack proper door hardware in violation of Section 404.2.7 of the

          2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

          disabled individual to utilize the restroom facilities.



                                             9
     Case 4:20-cv-02390 Document 1 Filed on 07/08/20 in TXSD Page 10 of 12



       (ii)    The restroom door requires an opening force in excess of 5lbs (five pounds) in

               violation of Section 309.4 of the 2010 ADAAG standards. This would make it

               difficult for Plaintiff and/or any disabled individual to utilize the restroom

               facilities.

       (iii)   The actionable mechanism of the paper towel dispenser in the restroom is located

               outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the

               2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

               disabled individual to safely utilize the restroom facilities.

       (iv)    The bottom edge of the reflective surface of the mirror in the bathrooms has a

               height above 40 inches in violation of Section 603.3 of the 2010 ADAAG

               standards. This violation would make it difficult for the Plaintiff and/or any

               disabled individual to properly utilize public features of the restroom.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.     All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of



                                                 10
     Case 4:20-cv-02390 Document 1 Filed on 07/08/20 in TXSD Page 11 of 12



the modifications are relatively low.

         36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, AB TO

INVESTMENT, LLC, has the financial resources to make the necessary modifications.

According to the Property Appraiser, the Appraised value of the Property is $1,691,597.00.

         37.     The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

         38.     Upon information and good faith belief, the Property has been altered since 2010.

         39.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

         40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

AB TO INVESTMENT, LLC, is required to remove the physical barriers, dangerous conditions

and ADA violations that exist at the Property, including those alleged herein.

         41.     Plaintiff’s requested relief serves the public interest.

         42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, AB TO INVESTMENT, LLC.

         43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, AB TO INVESTMENT, LLC, pursuant to 42 U.S.C. §§ 12188 and

12205.



                                                   11
    Case 4:20-cv-02390 Document 1 Filed on 07/08/20 in TXSD Page 12 of 12



       44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, AB TO

INVESTMENT, LLC, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, AB TO INVESTMENT, LLC, in violation of the

              ADA and ADAAG;

       (b)    That the Court issue a permanent injunction enjoining Defendant, AB TO

              INVESTMENT, LLC, from continuing their discriminatory practices;

       (c)    That the Court issue an Order requiring Defendant, AB TO INVESTMENT, LLC,

              to (i) remove the physical barriers to access and (ii) alter the Property to make it

              readily accessible to and useable by individuals with disabilities to the extent

              required by the ADA;

       (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and

       (e)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.

                                            Dated: July 8, 2020.

                                            Respectfully submitted,

                                            /s/ Douglas S. Schapiro
                                            Douglas S. Schapiro, Esq.
                                            Southern District of Texas ID No. 3182479
                                            The Schapiro Law Group, P.L
                                            7301-A W. Palmetto Park Rd., #100A
                                            Boca Raton, FL 33433
                                            Tel: (561) 807-7388
                                            Email: schapiro@schapirolawgroup.com




                                               12
